DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 23 October 2019.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a first dataset, querying a plurality of shipping carriers regarding service level requirements, generating a comparison between the first dataset and the service level requirements, selecting a service level based on the comparison and generating and printing a shipping label based on the selected service level. This judicial exception is not integrated into a practical application because these are data gathering steps and do not add a meaningful limitation to the method as they are insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Step 1: Claims 1-20 are process claims and are thereby directed to a statutory category of invention.
Step 2A Prong 1:  The claims are directed to the steps of receiving a first dataset, querying a plurality of shipping carriers regarding service level requirements, generating a comparison between the first dataset and the service level requirements, selecting a service level based on the comparison and generating and printing a shipping label based on the selected service level.  There steps are considered abstract because the limitations are directed toward a n example of organizing human activity and following rules or instructions.
Prong 2:  The additional elements “a label printer” fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial element.
Step 2B:  The judicial exception is not integrated into a practical application because these are data gathering steps and do not add a meaningful limitation to the method as they are insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Dependent Claims 2-13 do not recite any technology or improve in a technology or technology field and therefore to not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose.  Therefore, the claims are not eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patrick, US Patent 9,307,383 B1, UAV Delivery System.
Gilboa-Amir et al., US Patent 10,553,122 B1, Unmanned Aerial Vehicle Data Collection and Routing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687